Ferguson, Judge
(dissenting):
I dissent.
I cannot agree the requirements of the law in effect prior to our decision in United States v Tempia, 16 USCMA 629, 37 CMR 249, and that of the Supreme Court in Miranda v Arizona, 384 US 436, 16 L ed 2d 694, 86 S Ct 1602 (1966), were met in this case when, in compliance with the accused’s request for an attorney, he was furnished with an officer who was forbidden to establish an attorney-client relationship with him and to whom he could put only legal questions. To say our decisions in United States v Gunnels, 8 USCMA 130, 23 CMR 354, and United States v Wimberley, 16 USCMA 3, 36 CMR 159, were so limited is a distortion of what we there said and renders the beneficent rule we there laid down a mere meaningless form. I cannot agree that these forerunners of the Miranda decision, supra, may be so lightly treated and, accordingly, I register my dissent.
The facts before us are not in dispute. Upon being apprehended as a suspect in the death of Inge Bauss, the accused expressly indicated his desire to consult an attorney before he was released into German custody. The Staff Judge Advocate purported to furnish him counsel, but the attorney was instructed he could not enter into an attorney-client relationship with the accused, nor could he do more than answer legal questions posed to him. The attorney so limited his relationship with the accused and, in fact, did little more than advise him of his rights as a suspect. There was no confidential exchange of information, weighing of the facts, and advice to the accused as to what he should do.
After his return to military custody, the majority concede accused continued to request the services of a lawyer. Again, he was furnished only with the limited services of the attorney who had earlier seen him and whose “advice” was once more just a substantial reiteration of accused’s rights under Uniform Code of Military Justice, Article 31, 10 USC § 831. Thereafter, accused made the incriminatory statement which was received in evidence against him. My brothers say that a lawyer giving an accused “proper advice as to his right to do and say nothing . . . fully complied with the law then in effect.” That is just not so.
Let us begin at the beginning. In United States v Gunnels, supra, the accused was being interrogated by criminal investigators. Concededly, he was fully advised of his rights under Code, supra, Article 31. He stated he would remain silent until he could consult with counsel. Freed for that purpose, he went to the Staff Judge Advocate section. Alerted to his visit in advance, the Staff Judge Advocate had forbade any officer-attorney to give legal advice to, or consult with, the accused. Expressly denied such assistance, Gunnels underwent further interrogation by the investigators. Again, it was uncon-troverted that he “asked, and was permitted, to read Article 31 for himself.” Subsequently, he was refused permission to have counsel present at his interrogation, which resulted in no statements being made by him.
We reversed, without any mention of the legal advice and counsel to which accused was entitled being limited to a reiteration by an impartial arbiter of his rights under Code, supra, Article 31. In fact, we hardly could have done so, in face of the baldly stated declaration in the opinion that the accused knew his rights and had *236been given a copy of Code, supra, Article 31, to read for himself. The basis for our reversal was the refusal to allow accused to consult with counsel and to have his assistance'. We pointed out that an accused did not have the right to appointed counsel during an investigation by a law enforcement agent, but we went on to say, at page 133: :
“. . . The distinction between a criminal proceeding and an investigation does not, however, mean that a person suspected of the commission of a crime can be precluded from consulting counsel. The belief entertained by the Staff Judge Advocate and the investigating officers in this case that such a prohibition exists is wholly wrong. One may not have a right to appointed counsel because no charge has been lodged against him, but he is not thereby precluded' from obtaining necessary legal advice- . . . We, therefore, strongly condemn the practice, which appears to be common in the military, of telling a suspect that he cannot consult with counsel in connection with an interrogation by'enforcement agents. A suspect has no right to the appointment of military counsel, but he most assuredly has a right to consult with a lawyer of his own choice or- with the Staff Judge Advocate. Cf. Rule 5(b), Federal Rules of Criminal Procedure. We also condemn, therefore, the Staff Judge Advocate's order to his assistants to refrain from advising the accused if he sought their counsel.” [Emphasis supplied.]
Thus, we squarely held in Gunnels, supra, that an accused was entitled to consult with “a lawyer of his own choice or with the Staff Judge Advocate” as a client seeking legal advice from the only available fountain. We expressly condemned an order prohibiting the Staff Judge Advocate’s assistants “from advising the accused if he sought their counsel.” Again, not a word was said about limiting such legal assistance to a reiteration of the accused’s, right to remain silent.
So also is such a doctrine not found in our subsequent decisions. Thus, in United States v Rose, 8 USCMA 441, 24 CMR 251, we condemned the refusal' of investigators to allow accused to contact his attorney during a period of interrogation. Indeed, we reiterated, at page 442, that an accused is not to be “precluded from obtaining necessary legal advice” and that “One suspected of an offense in the military has a right to consult with a lawyer of his own choice or with the staff judge advocate.” Cf. United States v Melville, 8 USCMA 597, 25 CMR 101; United States v Wheaton, 9 USCMA 257, 26 CMR 37.
In United States v Cadman, 10 USCMA 222, 27 CMR 296, we held no more than that the evidence did not raise an issue of the denial of the right to consult with counsel. And in United States v Adkins, 11 USCMA 9, 28 CMR 233, we simply determined the accused abandoned his request for counsel and “volunteered his statement because ‘the jig was up,’ or for other reasons of his own.” Id., at page 13. We nevertheless reiterated the view an accused “most assuredly has a right to consult with a lawyer of his own choice or to obtain advice from military counsel furnished by the staff judge advocate.” Adkins, supra, at page 12. Again, in United States v Slamski, 11 USCMA 74, 28 CMR 298, the Court pointed out, at page 77, the right of an accused to “retain civilian counsel at his own expense or obtain, if possible, the voluntary services of a military lawyer.”
So, also, in United States v Kantner, 11 USCMA 201, 29 CMR 17, at page 204, we held there was no evidence to support accused’s contention “he was deprived of or misinformed of his right to consult with counsel.” Finally, none of the other cases in which we have considered the • right of an accused to consult with military or civilian counsel suggest that such is satisfied by a “consultation” in which no attorney-client relationship can be formed. See United States v Justice, 13 USCMA 31, 32 CMR 31; United States v Odenweller, 13 USCMA 71, 32 CMR 71; United States v Petty, 13 USCMA 398, 32 CMR 398; United *237States v Powell, 13 USCMA 364, 32 CMR 364; United States v Rogers, 14 USCMA 570, 34 CMR 350; United States v Houston, 15 USCMA 239, 35 CMR 211; and United States v Traweek, 16 USCMA 50, 36 CMR 206. In short, the law was, prior to Miranda, supra, succinctly stated by Judge Kilday, in United States v Brown, 13 USCMA 14, 32 CMR 14, at page 17:
“The law is clear under the cases previously cited that when an accused or suspect requests such information it is error to misadvise him of his right to consult with an attorney and 'force him to submit to questioning . . . without a lawyer.’ Gunnels, supra, at page 135.”
Thus, we finally come to an analysis of United States v Wimberley, supra, which is cited for the proposition that this accused was afforded his r-ight to counsel. It, like the cases already cited, stands for no such proposition. There, it was perceptively urged upon the Court that Escobedo v Illinois, 378 US 478, 12 L ed 2d 977, 84 S Ct 1758 (1964), required an accused to be advised of his right to consult with counsel, in addition to a warning of his rights under Code, supra, Article 31. We held such not to be required, but no issue was there presented as to an actual request by the accused and action thereon. Hence, Wimberley, supra, is irrelevant to the issue now before us. In sum, then, this Court — prior to the additional requirements laid down in Tempia, supra, as a result of the Miranda decision — has steadfastly adhered to the rule that an accused, if he requests such, must be afforded the right to consult with counsel, either civilian counsel of his own choosing or military counsel who is willing to undertake the duty. Certainly, we have never departed one whit from the condemnation in United States v Gunnels, supra, of any effort by a Staff Judge Advocate to prohibit an officer-attorney in his office from acting as a lawyer for the accused.
Yet, that is precisely what has occurred here. All concede the accused requested counsel and continued to seek the opportunity for consultation. He was flatly denied that right, for all that he was allowed to do was to consult an officer who could not form an attorney-client relationship with him; could only answer specific legal questions which Swift might pose; and could do little better than again advise him of his rights under Code, supra, Article 31. In short, there could be no privileged communications between the parties; no answer given to the critical question, “What should I do?” and no legal evaluation of accused’s general situation rendered. Indeed, how can a lay accused even know what “legal” questions to frame, and how can he secure any legal advice if he is unable confidentially to communicate the facts of his case? In all conscience, when such strictures were imposed by the Staff Judge Advocate upon the officer whom he furnished as counsel to the accused, he as effectively denied him the right to an attorney as if he had forbidden the officer’s services altogether. United States v Gunnels, supra; cf. United States v Brown, supra. Indeed, in United States v Slamski, supra, the Court held similar action by a judge advocate not to constitute him an attorney for the defendant.
In short, then, I necessarily must conclude that the Staff Judge Advocate, as in United States v Gunnels, supra, may not, having acceded to accused’s request for a lawyer, so restrict the latter’s function that the accused is effectively denied counsel. In my opinion, that is what occurs when an attorney-client relationship is made impossible and any source of competent advice to the accused is dried up.
In reaching this conclusion, I am aware the Court made comments in United States v Tempia, supra, which are susceptible of the interpretation placed on Gunnels, supra, by the Chief Judge. But these dicta referred to the lack of any duty on the Staff Judge Advocate to appoint counsel for the accused. We did not there deal with the separate entitlement of the accused to consult with a military lawyer *238who was willing to hear him out, nor do our comments there apply to such a situation. Indeed, they can have no bearing on strictures placed on the conduct' of an attorney who is actually designated as the lawyer available for consultation when the accused makes his request.
In sum, then, I am of the view that the accused having requested an attorney and one having been made available, it was prejudicially erroneous for the Staff Judge Advocate to limit that attorney’s advice to a reiteration of his rights under Code, supra, Article 31, and to deny the accused any real legal service at all. Accordingly, I would conclude his statement was inadmissible in evidence and that its receipt was prejudicially erroneous.
I would reverse the decision of the board of review and order a rehearing.